McNally, J. (dissenting, in part).
The court found that the highest and best use of the property was as a stadium. The property consists of 17.2 acres and is one of the largest parcels of real estate in the Borough of Manhattan under one ownership. The record supports land value for stadium use at $5.28 per square foot. Accordingly, I dissent, in part, and vote to increase the award to the owners from $2,614,175 to $3,950,000, *381predicated on $5.28 per square foot. (Matter of City of New York [A. & W. Realty Corp.], 1 N Y 2d 428.)
Botein, P. J., and Steuer, J., concur in Per Curiam opinion; Rabin and McNally, JJ., dissent in part in separate opinions.
Final decree modified, on the law and the facts, by reducing the award for the improvement to $175,000, and otherwise affirmed, with one bill of costs to the City of New York against all claimants. Settle order on notice.